 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs there have been no exceptions filed to the merits of the RegionalDirector's recommendations for disposing of the objections to the elec-tion and the challenges, we hereby adopt them and overrule the Peti-tioner's objections to the election, sustain the challenge to the ballot ofAugust Meyer, and overrule that to the ballot of Alfred Schoonmaker.We shall direct that Schoonmaker's ballot be opened and counted.DirectionIT IS HEREBY DIRECTEDthat theRegionalDirector for the FourthRegionshall,within ten (10) days from the date of this Direction,open and count the ballot of Alfred Schoonmaker, and shall thereafterserveupon the parties a supplemental tally of ballots, including thereinthe count of this ballot.-MEMBERS STYLES and PETERSON took no part in the considerationof the above Supplemental Decision and Direction.SAM BURMA,HARRY L. BURKA,DORA BURKA&NORMAN H. BURMA,PARTNERSD/B/A BLUEBANNERLAUNDRY &CLEANERSandCLEANERS&LAUNDRYWORKERS,LOCAL457,AMALGAMATED CLOTHINGWORKERSof AMERICA,CIO, PETITIONER.Case No. 5-RC-975. July 7, 1909Supplemental Decision and Certification of RepresentativesOn April 3, 1952, pursuant to a Decision and Direction of Electionissued by the Board on March 10, 1952,1 an election by secret ballot wasconducted under the direction and supervision of the Regional Direc-tor for the Fifth Region, among the employees of the Employer in theunit found appropriate in the Decision.At the conclusion of theelection, the parties were furnished with a tally of ballots which showsthat, of approximately 66 eligible voters, 64 cast ballots, of which 34were for the Petitioner, 29 were against the Petitioner, and 1 was void.On April 9, 1952, the Employer filed objections to conduct affectingthe results of the election. In accordance with the Rules and Regula-tions of the Board, the Regional Director conducted an investigationof the objections and on May 1, 1952, issued and served upon the partieshis report on objections, in which he recommended that the objectionsbe overruled as they did not raise substantial and material issues withrespect to the election.Thereafter, the Employer filed timely excep-tions to the Regional Director's report on objections.As a basis for its objections, the Employer alleged that (1) justbefore the election, the Petitioner, in writing and otherwise, dissem-1 Not reportedin printed volumes of Board decisions.100 NLRB No. 10. BLUE BANNER LAUNDRY & CLEANERS3inated information to the employees offering promises of benefit inviolation of the unfair labor practice provisions of the Act; and (2)just before the election the Petitioner knowingly made false represen-tations to the employees at a private meeting with the malicious intentof influencing a majority of the employees to vote in favor of thePetitioner.With respect to the first contention, the Regional Director's investi-gation disclosed that, just prior to the election, the Petitioner distrib-uted to the employees involved, various leaflets which contained state-ments as to wage and insurance benefits the employees would gain ifthey joined the Union and statementsurgingthem to vote for thePetitioner.Concerning the second objection, affidavits were submitted to theRegional Director by an active partner of the Employer and anemployee, alleging that shortly before the electiona union meetingwas held at which seven employees were present and that, at thismeeting, a union representative falsely told the employees that theEmployer attempted to settle an employee's claim for damages formuch less than she was entitled to, which offerof settlementthe Unionadvised this employee against accepting, and also stated that thisemployee's machine had been proved defective.The Regional Director found that the above written and verbalstatements were privileged in the sense that theywere mere campaignpropaganda.The Employer in excepting to this conclusion,renews insubstancethe contentions set forth in its objections.We believe, as did the Regional Director, that the leaflets in questionfall into the category of customary. preelection campaign propaganda,and similarly, that the alleged verbal statements of the Petitioner,regardless of their truth or falsity, do not go beyond the bounds oflegitimate union campaigning.2As the Board has often held, absent any threat or other elements ofintimidation or coercion, it will not undertake to censor or police unioncampaigns, or consider the truth of falsity of official union utterances.3Accordingly we hereby adopt the Regional Director's recommenda-tions and overrule the Employer's objections to the election.Because, as the tally shows, a majority of the ballots were cast forthe Petitioner, we shall certify it as the exclusive bargaining repre-sentative of all the employees in the appropriate unit.2Wiley Mfg.,Inc,93 NLRB 1600;Trinity Steel Company,Inc,97 NLRB 1486;Kearney& Trecher Corporation,96 NLRB 1214;Western Electric Company,Incorporated,96 NLRB318.3Reidbord Bros.Co.,97 NLRB No 36;Trinity Steel Company,Inc, supraAccordingly,we deem it unnecessary to direct a hearing,as requested by the Employer,to consider thetruth or falsity of the above verbal statements allegedly made by the Petitioner.227260-513-vol 100-2 DECISIONSOF NATIONALLABOR RELATIONS BOARDCertification of RepresentativesIT IS HEREBY CERTIFIED that Cleaners & Laundry Workers, Local 457,Amalgamated Clothing Workers of America, CIO, has been desig-nated and selected by a majority of the Employer's production andmaintenance employees at its Washington, D. C., plants, includingthe drivers and the watchmen, but excluding all store clerks, all otherclerical employees, the engineer, and supervisors as defined in the Act,as their representative for the purposes of collective bargaining andthat, pursuant to Section 9 (a) of the Act, the said organization is theexclusive representative of all such employees for the purposes of col-lective bargaining with respect to rates of pay, wages, hours of employ-ment, and other' conditions of employment.MEMBERS HOUSTON and STYLES took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.W. E. STEWARTAND LELASTEWART, D/B/A STEWART OILCOMPANYandOIL WORKERS INTERNATIONALUNION,CIO.Case No. 16-CA--378.July 7, 1952Decision and OrderOn October 29, 1951, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theRespondent's exceptions and brief, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following modifications and additions :1.The Respondent excepts to the Trial Examiner's finding that onMarch 23, 1951, the Union represented 7 of the Respondent's 13 employees in an appropriate unit at its East Texas field, alleging that:(a)On the date in question, A. D. Adams was employed as a pulling-machine operator, a supervisory classification, and therefore couldnot be included in the unit; and (b) the Respondent's Oil City,Louisiana, field should have been included in the unit.As to (a),Adams was regularly employed as a roustabout, a nonsupervisory clas-sification. .On March 23, 1951, he was substituting briefly in a super-100 NLRB No. 14.